DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 14-18 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 15, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2019/0319269).
Regarding independent claim 1, Saito teaches a silicon-based anode for a lithium-ion battery (e.g. ¶0007), reading on “ electrode for a lithium-ion electrochemical cell,” alternatively the preamble limitation “for a lithium-ion electrochemical cell” is interpreted as merely intended use and does not patentably distinguish the instant invention, see also e.g. MPEP § 2111.02, said anode comprising:
(1)	an anode material comprising either (1a) a mixture of both a carbon-containing anode material and a silicon-containing anode material or (1b) a composite silicon-containing anode material such as silicon-graphite, silicon-carbon black, silicon-CNT, or silicon-graphene,
wherein said silicon-containing anode material in (1a) may be silicon microparticles, or silicon nanoparticles, including silicon nanowire (e.g. ¶0034), reading on “silicon particles,”
alternatively, regarding said silicon-carbon black composite in (1b), it would have been obvious to use said silicon microparticles, silicon nanoparticles, or silicon nanowire as the silicon in the silicon-carbon black composite, since Saito teaches said silicon microparticles, silicon nanoparticles, or silicon nanowire are suitable anode materials, see also MPEP § 2144.06(II), reading on “silicon particles;”
(2)	said anode material comprising: within (1a) said carbon-containing anode material in said mixture may be graphite, carbon fiber, carbon microbeads, nanotubes, and graphene (e.g. ¶0034); within (1b) said carbon black in said silicon-carbon black composite; or, (1c) further a carbon black conducting agent (e.g. ¶¶ 0060-61), wherein graphite, graphene, carbon black are particles, see also instant specification, at e.g. ¶0021, reading on “carbon particles…,”
said silicon-based anode may be formed by coating a slurry comprising said anode material, a solvent, said carbon black conducting agent, and a binder on a copper foil current collector (e.g. ¶¶ 0009, 59-61, 64-65, and 70-71), reading on “carbon particles coated on a conductive current collector,”
wherein said binder incorporated in said silicon-based anode holds active material and carbon black conducting agent on the current collector to result in an exceptional cycling performance and retention over extended numbers of cycles (e.g. ¶¶ 0006-07, 09, 16, 61, 63-71),


    PNG
    media_image1.png
    150
    490
    media_image1.png
    Greyscale

wherein Ax represents a base polymer (“component i”); [B]w represents a multiplicity of hydroxylated benzene rings (B) bound to said base polymer and present in a grafting density w (component ii); and [C] represents a multiplicity of functional groups (C),
wherein Ax represents a base polymer (A) having a number (x) of monomeric units that have been polymerized (i.e., polymerized units) and x (degree of polymerization) is generally at least or greater than 20, 30, 40, 50, 60, 70, 80, 90, 100, 150, 200, 250, 300, 400, or 500, 
said base polymer includes a multiplicity of at least one type of monomeric units with amino, amido, thiol, carboxylic acid, carboxylic acid ester, and epoxy functional groups,
said amino-containing group may be polyethyleneimine and
said carboxylic acid-containing group may be a polyacrylic acid; and,
wherein [C] represents a multiplicity of functional groups (C), such as at least one —CH2— group, and may or may not also include one or more crosslinking groups
(e.g. ¶¶ 0007, 09, 16-21 23, and 28), reading on “the silicon and carbon particles being bound to each other and to the current collector by a cross-linked binder ….”


However, it would have been obvious to a person of ordinary skill in the art to try using a combination of both, since there is a limited number of options taught, and these groups were expressly listed, see also MPEP § 2143(I)(E),
In the alternative, it would have been obvious to use a combination of both of said polyethyleneimine and said polyacrylic acid groups in said base polymer, since Saito teaches they are used for the same purpose, as the backbone of said crosslinked binder, see e.g. MPEP § 2144.06(I).
Further, functional groups (C) branch out from said base polymer, so would branch from at least some of said polyethyleneimine.
Saito as provided above teaches or suggests the limitation “the silicon and carbon particles being bound to each other and to the current collector by a cross-linked binder formed from a combination of a poly(carboxylic acid) and a branched polyethyleneimine.”
Regarding claim 2, Saito teaches the anode of claim 1, wherein said binder is said crosslinked polymer composition including said base polymer including polyethyleneimine and polyacrylic acid (e.g. supra), reading on “the poly(carboxylic acid) comprises poly(acrylic acid).”
Regarding claims 3-4, Saito teaches the anode of claim 1, wherein said binder is said crosslinked polymer composition including said base polymer including said supra), reading on “the poly(carboxylic acid) and the branched polyethyleneimine are present …” (claim 3) and “the poly(carboxylic acid) comprises poly(acrylic acid)” (claim 4), but does not expressly teach the claimed ratio “… the combination in a respective weight ratio of about 3:1 to about 20:1” (claim 3).
However, it would have been obvious to try substituting varying ratios of said groups, from just a little of said polyethyleneimine and the remainder of said polyacrylic acid to a just a little of said polyacrylic acid and the remainder of said polyethyleneimine since they are considered equivalents, overlapping the claimed range, see e.g. MPEP § 2144.05(I). See also instant specification, at e.g. ¶0015, noting that there does not appear to be criticality associated with the claimed range.
Regarding claims 5-8, Saito teaches the anode of claim 1, wherein said binder is said crosslinked polymer composition including said base polymer including polyethyleneimine and polyacrylic acid (e.g. supra), but does not expressly teach the claimed method of making said crosslinked binder claims in claims 5-8.
However, the method of making a product does not patentably distinguish the instant invention, MPEP § 2113.
Regarding claim 9, Saito teaches the anode of claim 1, wherein said anode material comprises either (1a) a mixture of both a carbon-containing anode material and a silicon-containing anode material or (1b) a silicon-containing anode material may be a composite such as silicon-graphite, silicon-carbon black, silicon-CNT, or silicon-graphene, which is coated as a slurry on a copper foil current collector (e.g. supra), reading on “the silicon particles and the carbon particles are coated on the current alternatively, the method of “coating” the claimed product does not patentably distinguish the instant invention, MPEP § 2113, but does not expressly teach the claimed ratio “a respective weight ratio of about 3:1 to about 10:1.”
However, it would have been obvious to try substituting varying ratios of said carbon-containing anode material and said silicon-containing anode material since they are considered equivalents, overlapping the claimed range, see e.g. MPEP § 2144.05(I). See also instant specification, at e.g. ¶¶ 0018 and 44, noting that there does not appear to be criticality associated with the claimed range.
Regarding claim 10, Saito teaches the anode of claim 9, wherein said anode material comprises either (1a) a mixture of both a carbon-containing anode material and a silicon-containing anode material or (1b) a silicon-containing anode material may be a composite such as silicon-graphite, silicon-carbon black, silicon-CNT, or silicon-graphene, which is coated as a slurry on a copper foil current collector (e.g. supra), reading on “the silicon particles and the carbon particles are coated on the current collector … ,” but does not expressly teach the claimed range “at a loading of about 2 to about 20 grams per square meter.”
However, Saito teaches the active material has significant volume fluctuations during charge/discharge cycles resulting in fracturing, pulverization and electrical isolation of active material particles from the electrode matrix (e.g. ¶¶ 0005-06).
As a result, it is within the ambit of a person of ordinary skill in the art to optimize the amount of active material to within the claimed range in order to maximize the active material that can intercalate lithium ions while minimizing the fracturing, pulverization and electrical isolation, e.g. MPEP § 2144.05(II)(A), reading on the claimed 
Regarding claim 11, Saito teaches the anode of claim 1, wherein said current collector may be composed of copper (e.g. supra), reading on “the current collector comprises conductive carbon or a metal selected from the group consisting of copper, nickel, copper alloy, and nickel alloy.”
Regarding claims 12-13, Saito teaches the anode of claim 1, wherein in (1b), silicon-containing anode material may be a silicon-carbon black composite (e.g. supra), said carbon black reading on “the carbon particles comprise at least one material selected from the group consisting of graphite, carbon black, carbon nanotubes, carbon nanofibers, and graphene” (claim 12) and “the carbon particles comprise conductive carbon black” (claim 13).

Regarding claims 19-20, Saito is applied as provided supra, 
Still regarding independent claim 19, Saito teaches said lithium-ion battery comprising said anode (e.g. supra), reading on “ lithium electrochemical cell,” said battery comprising:
(1)	said anode (e.g. Id), reading on “an anode” and “wherein the anode is the electrode of claim 1;”
(2)	a cathode (e.g. ¶¶ 0008, 33, and 35-37), reading on “a cathode;”
(3)	 a porous polymer separator membrane, such as Celgard 2400, positioned between said anode and said cathode (e.g. ¶¶ 0039, 49, and 60), wherein said porous separator membrane is understood to be “lithium ion-conducting,” reading on “a lithium ion-conducting separator between the anode and the cathode;” and,
lithium ion-containing electrolyte contacting the anode, the cathode, and the separator.”

Still regarding independent claim 20, Saito teaches said lithium-ion battery of claim 19 (e.g. supra), but does not expressly teach said battery in connection with an additional identical battery.
However, the examiner takes notice that it is well known in the battery arts to connect two or more batteries in series to increase the overall voltage, in parallel to increase the current, or in a combination of both series and parallel to increase both the overall voltage and current.
As a result, it would have been obvious to connect it with at least one other identical lithium-ion battery in order to increase the voltage, the current, or both the voltage and current, reading on “battery comprising a plurality of electrochemical cells of claim 19 electrically connected together in series, in parallel, or in both series and parallel.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurihara (US 2019/0058196);
Zeng et al (US 2018/0175366);
Ogawa et al (US 2016/0064737); and,
Choi et al (US 2009/0136845).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723